Citation Nr: 0735066	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-33 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of 
dilation and curettage (D&C) with resultant perforated 
uterus.

2.  Entitlement to service connection for depression, as 
secondary to residuals of D&C with resultant perforated 
uterus.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
October 1984.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California in which service connection for the 
residuals of D&C with resultant perforated uterus, and for 
depression as secondary to the residuals of D&C with 
resultant perforated uterus was denied.

The veteran testified before the undersigned Veterans Law 
Judge in October 2007.  A transcript of the hearing is 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran and her witness testified before the undersigned 
Veteran's Law Judge in October 2007.  It is noted that the 
veteran's occupation during active service was as a clinical 
nurse.

Concerning the veteran's claim for service connection for a 
gynecological disability, service medical records reveal that 
the veteran received extensive gynecological treatment, 
including several surgeries, while on active service.  In 
pertinent part, during an April 1984 procedure, there was 
some question of uterine perforation.  Endometrial biopsy 
showed findings of dysfunctional uterine bleeding and 
probable annovulatory with E2 breakthrough.

In addition, current VA treatment records show that the 
veteran is assessed with pain and residuals of a perforated 
uterus.  In August 2004, the veteran's treating VA clinical 
nurse specialist opined that the veteran's current symptoms 
of pain are likely as not the result of uterine procedures 
performed during her active service.

Concerning the veteran's claim for depression, as secondary 
to her gynecological disability, VA treatment records show 
she is currently diagnosed with recurrent major depressive 
disorder.

In addition the veteran's witness, a chaplain, testified in 
October 2007 and proffered his statement in October 2006 
attesting that he had known the veteran during her active 
service and after.  Following the inservice surgery during 
which it was suspected that the veteran's uterus had been 
perforated, he observed the veteran's personality to change 
and her behavior to decline, such that she was no longer of 
use to him as a volunteer.  Previous to the surgery, she had 
been doing a tremendous job with the people and the children, 
he testified.  Following the surgery, he had to replace her.

The veteran has not been accorded VA examination to determine 
the nature, extent, and etiology of her claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Ensure all identified treatment 
records are obtained, including treatment 
records from Dr. Suffarayah Krishnan to 
include the April 2006 evaluation (see 
veteran's April 2006 VCAA response), and 
any and all treatment records from VA 
Medical Center (VAMC) Loma Linda and San 
Diego, California, and from any other 
VAMC the veteran may identify.

2.  Schedule the veteran for medical 
examinations by appropriate medical 
professionals to determine the nature, 
extent, and etiology of her claimed 
residuals of D&C with resultant 
perforated uterus and depression, as 
secondary to the gynecological 
disability.  All indicated tests and 
studies should be performed.  The claims 
folder and a copy of this remand must be 
provided to the examiners in conjunction 
with the examinations.  

Concerning the claim for residuals of D&C 
with resultant perforated uterus, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any diagnosed gynecological 
condition had its onset during active 
service or, in the alternative, resulted 
from any incident during active service.

The examiner is to specifically address 
the August 2004 opinion of the clinical 
nurse specialist.

Concerning the claim for depression, as 
secondary to the gynecological condition, 
the examiner should provide an opinion as 
to the etiology for any diagnosed 
psychiatric disorder including whether it 
is as likely as not that any diagnosed 
psychiatric condition is secondary to the 
diagnosed gynecological condition.  In 
the alternative, the examiner is asked to 
opine if it as likely as not that any 
diagnosed psychiatric condition had its 
onset during active service or is the 
result of any incident during active 
service.

All opinions expressed must be supported 
by complete rationale.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for residuals of D&C with resultant 
perforated uterus and for service 
connection for depression, as secondary 
to residuals of D&C with resultant 
perforated uterus with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, furnish her with a 
supplemental statement of the case and 
afford a reasonable period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until she is so informed.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The veteran is advised that failure to appear for VA 
examinations could result in the denial of her claims. 38 
C.F.R. § 3.655 (2007).  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).  The Board intimates no opinion as to 
the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



